Citation Nr: 0106868	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946; 
he died in August 1996.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  The appellant gave testimony in support of her claim 
at a personal hearing held at the RO in November 1998.  


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1310 (West 1991 & Supp. 2000).  
The veteran's death certificate shows that he died in August 
1996 and that the underlying cause of his death was coronary 
artery disease.  Pulmonary emphysema was listed as a 
significant condition that contributed to the cause of the 
veteran's death, but did not result in the underlying cause 
of his death.  At the time of the veteran's death, service 
connection was not in effect for any disorder.  The appellant 
claims that the veteran started smoking in service, became 
addicted to nicotine during service, and continued to smoke 
after service.  The appellant alleges that the veteran 
developed coronary artery disease as a result of his in-
service smoking and nicotine addiction, and that service 
connection should be granted for the cause of the veteran's 
death.  A review of the record reveals that additional 
development is required prior to further Board review of the 
appellant's appeal.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("the Act"), or filed before the date of enactment and not 
yet final as of that date, as in the present case.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2098, 99 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Additionally, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The Veterans Claims Assistance Act specifically provides that 
the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Further, after the 
Secretary makes reasonable efforts to obtain relevant 
records, the Act provides that the Secretary "shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim."

In the present case, the record reveals that in December 
1997, the National Personnel Records Center (NPRC) advised 
the RO that the veteran's service medical records were likely 
destroyed in the 1973 fire at the NPRC in St. Louis, 
Missouri.  In November 1997, the RO requested the appellant 
to provide additional information in the form of treatment 
dates, lay statements, employment medical records, pharmacy 
records, insurance examination reports, and the RO requested 
the appellant to complete an NA Form 13055 to aid in the 
search for alternative service medical records.  The 
appellant did not provide a completed NA Form 13055. 

When service medical records are presumed destroyed, the VA 
has a heightened duty to assist the veteran in developing the 
facts pertinent to his or her claim and is obligated to 
search for alternative forms of medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  It does not appear that 
the RO undertook any additional action to attempt to obtain 
alternative service medical records in this case after 
December 1997.  Specifically, it does not appear that the RO 
attempted to contact the appellant again to obtain additional 
information regarding the veteran's service in order to 
request Surgeon General reports or Morning and Sick Reports.  
The Board concludes that an additional attempt to obtain 
alternative service medical records is warranted.  The claims 
file bears only one negative response from the NPRC and no 
additional requests for service medical records were made.  
As additional action by the RO may be helpful in either 
obtaining alternative service medical records or additional 
documented information that the service records cannot be 
obtained, the Board determines that further development is 
warranted in this regard.   

Additionally, during a hearing at the RO in November 1998, 
the appellant testified that in approximately 1980, the 
veteran received treatment from Manuel Torres, M.D. to aid in 
the veteran's attempt to stop smoking.  The appellant 
testified that Dr. Torres prescribed nicotine patches for the 
veteran.  In December 1998, the RO requested treatment 
records from Manuel Torres, M.D.  However, a review of the 
claims file shows that a response was not received from Dr. 
Torres regarding treatment records and the RO made no further 
efforts to obtain these records.  While this matter is in 
remand status, the RO should undertake additional efforts to 
obtain records from Dr. Torres. 
                                           
Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to make 
additional attempts to obtain alternative service medical 
records and private treatment records identified by the 
appellant.  Accordingly, this matter is REMANDED to the RO 
for the following action:

1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of any other medical 
providers, both VA and non-VA, who 
treated the veteran for coronary artery 
disease, pulmonary emphysema, or smoking, 
during his lifetime, and whose records 
have not yet been associated with the 
claims file.  The RO should assist the 
appellant in obtaining copies of those 
records.  A specific request for records 
should be made from Dr. Torres.  All 
requests for records should be clearly 
documented in the claims file, including 
any responses to those requests.  

2.  The RO should make another attempt to 
secure any available service medical 
records to include morning and sick 
reports, and records from the Office of 
the Surgeon General through official 
channels for the veteran's period of 
service.  Efforts to obtain any 
outstanding records should be documented 
in the claims file and if requested 
records are unavailable, the RO should 
attempt to obtain a written statement 
from the responding agency indicating 
that such records are not available, and 
the reasons why they are not available.     

3.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  The RO is also requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant and her 
representative with a Supplemental 
Statement of the Case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the last 
SSOC in November 1999, to include 
evidence obtained through development 
while this matter is in remand status.  
If any benefit sought is not granted, the 
appellant and her representative should 
be afforded an opportunity to respond to 
the SSOC before the case is returned to 
the Board for further review. 

The purpose of this REMAND is to further develop the 
appellant's claim, to obtain clarifying medical information, 
and to comply with a change in a law.  The Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the appellant 
until she is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


